DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7-13 are pending. Claims 5 and 6 have been canceled.
The foreign priority document No. 2019101188612 filed on February 15, 2019 in China has been received and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an additive comprising a mixture of a lignin-based substance and a humic acid-based substance.
Claim 1 further recites the intended use of the additive in a negative electrode of a lithium secondary battery, wherein the negative electrode comprises a negative electrode active substance. The claim further recites the content of additive based on the negative electrode active substance in the electrode.
Therefore, it is not clear is claim 1 is directed to a negative electrode or to an additive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN 102938473, with machine translation).
With regard to claims 1-4, Hong et al. teach a negative electrode comprising as additives sodium lignosulfonate and humic acid (abstract and Embodiment 1 on page 4 of the attached translation).
Sodium lignosulfonate meets the limitations for a “lignin-based substance” in claim 1.
Sodium lignosulfonate meets the limitations for a lignin-based substance comprising Na+ ions and sulfonic acid groups in claim 2, and the limitations of claim 3.
Humic acid meets the limitations of claim 4.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Therefore, the negative electrode additive of Hong et al. meets the limitations of claims 1-4.
With regard to claim 7, Hong et al. teach a combination of sodium lignosulfonate and humic acid in a weight ratio of 33.55 : 66.44 (see Embodiment 1 on page 4 of the attached translation). This ratio is within the claimed range.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP 55-133769.
With regard to claims 1 and 4, JP 55-133769 teach a negative electrode comprising lignin and humic acid added into the active material (abstract, (B) and (C) on page 3 of the attached translation).
The limitations of claim 1 “for a lithium ion secondary battery including a negative electrode active substance ” and “wherein an amount of negative electrode additive is from 0.5wt% to about 5 wt% based on a total weight of the negative electrode active substance” refer to intended use of the additive and add no patentable weight to the claim.
Therefore, the negative electrode additive of JP 55-133769 meets the limitations of claims 1 and 4.
.

Allowable Subject Matter
Claims 8-13 are allowed.
Hong et al. (CN 102938473, with machine translation) and JP 55-133769 fail to teach the negative electrode slurries in claims 8 and 11.
Hashisaka et al. (JP 10-064546) teach a composition for a negative electrode comprising 10wt% of alkali lignin as binder (par.0041), fail to teach the negative electrode slurries in claims 8 and 11.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the references above and obtain the negative electrode slurries in claims 8 and 11 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim;

-the rejection of claims 1, 4, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara et al. (JP 2013-149416, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 5 and 8-10 under 35 U.S.C. 103 as being unpatentable over Ohta et al. (WO 2018/225539, with citations from the English equivalent US 2020/0136145) is withdrawn following the cancelation of claim 5 and the applicant’s amendment to claim 8; and
-the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Ohta et al. (WO 2018/225539, with citations from the English equivalent US 2020/0136145) in view of Hashisaka et al. (JP 10-064546, with attached machine translation) is withdrawn following the applicant’s amendment to claim 11.
However, new grounds of rejection for claims 1-4 and 7 are shown in paragraphs 4-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANCA EOFF/Primary Examiner, Art Unit 1722